WARNER, Judge,
dissenting.
The majority affirms the appellant’s conviction for the second degree murder of his wife. I dissent. The appellant’s taped statement contained several lengthy narratives by the questioning officer which in turn contained hearsay statements about the appellant. Over objection, the trial court admitted the tape and transcript of the appellant’s statement without striking these narrative hearsay passages. I would hold that this was error. See People v. Sanders, 75 Cal.App.3d 501, 142 Cal.Rptr. 227 (2nd Dist.1977). The trial court noted below that the jury had listened to this tape numerous times while deliberating. Based upon my independent reading of the record and upon the apparent significance the jury placed on this tape, I can not conclude that this error was harmless beyond a reasonable doubt. See State v. DiGuilio, 491 So.2d 1129 (Fla.1986).